DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 in the reply filed on 06/07/2021 is acknowledged. Claims 7-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.
Claims 1-6 are currently under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2- The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claims 3, 5, and 6- The phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. Methods Mol Biol. 2011;677:181-192 (IDS NPL Reference 3, hereinafter referred to as Hutchinson et al) as evidenced by Gonzalez-Quintela et al. Clin Exp Immunol. 2008:151(1):42-50 (hereinafter referred to as Gonzalez-Quintela et al) and Lanier et al. Eur J Immunol. 1989;19(4):775-8, a, and in view of Eibl and Eibl. Adv Biochem Eng Biotechnol. 2009;112:183-207 (hereinafter referred to as Eibl and Eibl).

Regarding claims 1-4 and 6- Hutchinson et al. teaches a method for the generation of regulatory macrophages (Mregs) from peripheral blood monocytes (Abstract). The method comprises collecting anticoagulated human blood, separating peripheral blood monocytes with a Ficoll gradient, and the isolation of CD14+ monocytes with magnetic beads targeting CD14 (Page 184-185, 3.1-Preparation of human PBMC and 3.2- Positive selection of CD14+ human monocytes). The CD14+ monocytes were then cultured in Mreg culture medium (Page 185,3.3- Generation of Mregs in culture), which comprises 10% human AB serum and recombinant human macrophage colony stimulating factor (M-CSF) at a concentration of 5 ng/mL (Page 183, 2.3- Generation of Mregs in culture). Additionally, Hutchinson et al teaches that the cells were cultured for six days prior to stimulation with 25 ng/mL of IFN-gamma for 18-24 hours (Page 185, 3.3- Generation of Mregs in culture). Lastly, Hutchinson et al teaches that the regulatory macrophages were recovered from the culture by first washing the cells, incubating them in cell detachment solution or physically removing the cells with a cell scraper, and then harvesting the cells in buffer or culture medium (Page 186, 3.4-Recovery of Human M regs from culture).
Regarding the limitation of a culture medium containing a CD16 ligand (claim 1, step b), CD16 is known in the art to be an Fc receptor with the Fc region of IgG antibodies serving as its ligand, as evidenced by Lanier et al (Abstract; Introduction, paragraph 01). Human serum is also known in the art to contain immunoglobulins such as IgG, IgA, and IgM, as evidenced by Gonzales-Quintela et al (Abstract; Introduction, paragraph 01; Methods-Study population; Fig. 1). Therefore, a culture medium comprising human serum would also contain a CD16 ligand. As such, culturing CD14+ monocytes in a medium comprising human serum and M-CSF is considered to meet the limitations of claim 1, step b.
However, Hutchinson et al fails to teach where the cells are cultured in a gas-permeable bag (claim 1) made of plastic (claim 5).
Eibl and Eibl teach that many biotechnology companies have introduced the use of disposable pre-sterilized plastic culture bags because they greatly reduce the risk of cross-contamination (Abstract). Abstract). Among the disposable bag bioreactors, static gas-permeable culture bags represent the most simple closed cultivation devices (Page 189, 2.1-static bag bioreactors). The cultivation containers are typically made of FDA-approved polymeric materials such as polyethylene, polystyrene, polytetrafluoroethylene, and polypropylene (i.e. plastics) (Page 186, Introduction paragraph 01). Compared to glass and stainless steel counterparts, disposable bioreactors have many advantages such as a short set-up times, no sterilization, reduced contamination, high simplicity and flexibility, and shorter production turn around-times (Page 186, Introduction paragraph 02). There use in processes that require GMP compliant standards (i.e. the manufacture of a cell therapy) can minimize process costs, reduce development time, and reduce time-to-market for new products (Page 186, Introduction paragraph 02).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Hutchinson et al to include culturing the cells in plastic gas-permeable bags. One of ordinary skill in the art would have been motivated to do so to reduce contamination of a cell therapy product, minimize process costs, reduce development time, and reduce time-to-market for a cell therapy product, as taught by Eibl and Eibl. One of ordinary skill would have a reasonable expectation of success as the culture of cells in plastic gas-permeable bags were known in the art prior the effective filing date of the claimed invention.





Conclusion
Status of the claims
Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635